In The
                            Court of Appeals
                   Seventh District of Texas at Amarillo
                           ________________________

                                No. 07-14-00251-CR
                           ________________________

                      DANIEL LOUISE FLORES, APPELLANT

                                          V.

                        THE STATE OF TEXAS, APPELLEE



                         On Appeal from the 69th District Court
                                  Moore County, Texas
                  Trial Court No. 4894; Honorable Ron Enns, Presiding


                                  December 3, 2014

                            ORDER OF SEVERANCE
                 Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      On October 18, 2013, pursuant to a single, two-count indictment in cause

number 4894, Appellant, Daniel Louise Flores, was charged with aggravated sexual

assault, both counts occurring on or about July 29, 2013.      In exchange for a plea

bargain, Appellant pleaded guilty and was convicted on both counts. The trial court

entered two separate judgments—one as to Count I and one as to Count II, both
assessing fifty year sentences ordered to run concurrently. Appellant filed a single

notice of appeal “from the judgment of conviction and sentence herein rendered . . . .”


      Because this appeal involves two separate judgments, for purposes of clarity, we

sua sponte sever this appeal into separate cause numbers, one as to each judgment.

Henceforth, the appeal of the judgment entered as to Count I will bear appellate Cause

Number 07-14-00251-CR, whereas the appeal of the judgment entered as to Count II

will bear appellate Cause Number 07-14-00415-CR.         All filings, specifically including

the Clerk’s Record, Reporter’s Record and all briefing filed in Cause Number 07-14-

00251-CR shall be considered as being filed in the companion case.


      It is so ordered.


                                                Per Curiam




                                            2